DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are presented for examination.
Claims 1-14 are allowed.

Invention
The Present invention teaches "An adaptive cruise control device (10) follows a designated preceding vehicle according to information gained by an image capturing unit (11) and an object measurement unit (12), and further includes a license plate recognition unit (21, 22) which selects an image processing area (A3) from each object detected by the object measurement unit, and, if the detected object is a vehicle, recognizes a plate number from image processing area. If the plate number matches a stored plate number of the designated vehicle to be followed, the detected object is authenticated as the designated vehicle to be followed.”

Reason for Allowance
Claims 1-14 are allowed.

               Dependent claims 2-14 are either directly or indirectly dependent upon independent claim 1, therefore, are allowed in view of their dependence upon claim 1.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          KOJO (US Pub. No.: 2017/0361841 A1) teaches “A travel control device for a vehicle includes a forward information acquirer, a following travel controller, and a preceding-vehicle start detector. The forward information acquirer acquires information ahead of the vehicle. The following travel controller causes the vehicle to travel 

          Kosaka et al.  (US Pub. No.: 2018/0240258 A1) teaches “A vehicular display device which displays a marker image in a manner superimposed on a preceding vehicle in front of a vehicle when the vehicle is following the preceding vehicle while traveling, includes a display configured to display an image in a display area provided to overlap a position of a windshield included in the vehicle, a preceding vehicle detector configured to detect a position of the preceding vehicle, a display processor configured to cause the display to display the marker image corresponding to the position of the preceding vehicle detected by the preceding vehicle detector, and a determiner configured to determine whether the preceding vehicle is located on an inner side of vehicle widthwise side edges of the display area or on outer sides of the vehicle width direction side edges, based on the position of the preceding vehicle detected by the preceding vehicle detector.”
        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.